DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 14 November 2022 have been fully considered but they are not persuasive. The Examiner respectfully disagrees with Applicant’s assertions that Jun does not teach the current amendments. Jun teaches that the electrodes and the metal wires are of different materials (See; p[0059] where the common electrode 70 may be made of indium tin oxide (ITO). See; p[0068] where the black matrix 63 may be made of chrome or chrome oxide). Jun also teaches that the touch detection electrodes are disposed in a layer different from a layer of the metal wires (See; Fig. 3 where the electrodes 70 and black matrix 63 are in different layers).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jun et al (2012/0105337) (herein “Jun”).	In regards to claim 1, Jun teaches a display device with a touch detection device, comprising a plurality of display elements that are surrounded by a plurality of scan lines each extending in a first direction and a plurality of signal lines each extending in a second direction crossing the first direction (See; Fig. 3, p[0048] for data and gate lines crossing); a plurality of touch detection electrodes opposed to the plurality of display elements (See; Fig. 3 70); a plurality of metal wires disposed on each of the touch detection electrodes and extending along the plurality of signal lines, the metal wires being overlapped with a corresponding one of the signal lines, wherein the plurality of metal wires, which are made of a material different from a material of the touch detection electrodes (See; p[0059] where the common electrode 70 may be made of indium tin oxide (ITO). See; p[0068] where the black matrix 63 may be made of chrome or chrome oxide. Thus the metal wires and touch electrodes are made of different materials), are disposed without crossing each other and spaced from each other (See; Figs. 2-4 and p[0071] for black matrix pattern 63a which may be operated as sensing electrodes of the mutual capacitive touch screen panel along with drive electrodes 70a. See p[0068] where the electrodes may be formed of chrome. The patterns extend over the signal lines and do not cross each other), and at least part of the touch detection electrodes are disposed in a layer different from a layer of the metal wires (See; Fig. 3 where the electrodes 70 and black matrix 63 are in different layers). 	In regards to claim 2, Jun teaches wherein the touch detection electrodes are arranged in a same layer (See; Fig. 4).

	In regards to claim 3, Jun teaches wherein a pitch between the metal wires adjacent to each other in the first direction is integer multiple of a pitch between the mutually adjacent display elements (See; Figs. 2-4).

	In regards to claim 4, Jun teaches wherein: the plurality of touch detection electrodes are coupled to a touch detection circuit to detect an external approaching object (See; Fig. 7 and p[0100]-p[0102] for voltage detection pads hooked to a FPCB for detecting touch).
	In regards to claim 5, Jun teaches a plurality of dummy electrodes that are electrically floating and disposed along the touch detection electrodes, wherein each of the dummy electrodes includes at least one metal wire between the display elements adjacent to each other, the dummy electrodes each extending along the plurality of signal lines (See; Figs. 10A-C and p[0119] for dummy electrodes 63b disposed between sensing electrodes 63a’).

	In regards to claim 6, Jun teaches wherein the touch detection electrodes and the dummy electrodes are disposed on a same layer (See; Figs. 10A-C).
	In regards to claim 7, Jun teaches wherein the touch detection electrodes are transparent electrodes (See; p[0021] for opaque sensing electrodes).
	In regards to claim 8, Jun teaches wherein the dummy electrodes and the touch detection electrodes are transparent electrodes (See; p[0021] for the black matrix patterns may be opaque, which would include both the dummy and sensing electrodes).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627